IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

SHAWN THORP,                        NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-2768

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 3, 2017.

An appeal from the Circuit Court for Suwannee County.
David W. Fina, Judge.

Andy Thomas, Public Defender, and Lori A. Willner, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, KELSEY, and JAY, JJ., CONCUR.